Citation Nr: 1316548	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), evaluated as noncompensable from November 13, 2006 and as 10 percent from May 18, 2010.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to service connection for left wrist degenerative joint disease.

4.  Entitlement to service connection for right wrist degenerative joint disease.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Virtual VA eFolder has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2008 VA Form 9, the Veteran indicated that he wanted a travel board hearing.  In November and December 2008, he indicated that instead of a travel board hearing, he wanted a hearing in Washington, DC.  

In April 2013, the Board sent the Veteran a letter advising that a hearing in Washington, DC was scheduled for May 2, 2013.  The Veteran responded to this notice and requested to postpone the hearing date for at least 2 months.  He noted that his wife was ill and he also reported a new address.  

A May 2013 report of contact indicates that the Veteran was contacted to clarify his intentions for the hearing.  The report states that he was now requesting a videoconference hearing in North Carolina as soon as possible.  

On review, a remand is necessary so that the requested videconference hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

